It is gratifying to see at the helm of this important - indeed, crucial - session a statesman of Mr. Choudhury's qualities and abilities. Far-reaching decisions are expected of this forty-first session, and we shall require all his skill and experience to guide our deliberations to a successful conclusion.
I should also like to pay a well-deserved tribute to his able predecessor, Mr. Jaime de Pinies, who presided with distinction over the proceedings of the fortieth session.
Twelve short months ago, as this family of nations gathered to commemorate the founding of our Organization, we.reviewed with justified pride the achievements of four decades of multilateral co-operation in the common quest for world peace, human dignity, and the social and economic advancement of all peoples. He agreed then that the United Nations, despite its imperfections, remained both the repository of the collective aspirations of mankind for a better world and the
institution best equipped to achieve those goals, to which we renewed our solemn commitment. That commitment is now being put to the test.
The international environment has undergone a revolutionary transformation during the 40 years that the United Nations has been in existence. Technological innovations have effectively reduced the size of our planet to that of a global village in which we have all become neighbors - dependent, each upon the other, for the very essentials of our existence.
By the same token, however, we are all equally endangered by the ever-present threat of a nuclear apocalypse inherent in the spiraling a.'ms race. Regional conflicts, the current volatility of the international economy and the progressive degradation of the environment are other major issues of no less common concern. Never, therefore, has there been a greater need for concerted international action to address global problems.
Yet the institutional machinery indispensable for such multilateral efforts is now displaying signs of a strain so severe as to call into question its continued viability. A variety of factors are at work here. Among these, we may identify the familiar Quadragenarian problem of middle-age spread, the inability of the Organization's structures and procedures to adapt to the changing demand of a dynamic international environment, and the dramatic shortfall in resources that now threatens to compromise the day-to-day operations of the United Nations.
A number of steps have been taken in response to this state of affairs. In April, the Secretary-General announced a package of administrative measures aimed at reducing short-term operational costs. This was a timely initiative, which provided the breathing space needed to devise a longer-term response to the present crisis.
We have now received and had an opportunity to study the report of the Group of 18, established to review the financial and administrative functioning of the United Nations, My Government considers that the Group is to be commended for the excellent work it has accomplished in the face of severe time constraints. We have noted and can in principle support its consensus recommendations aimed at enhancing the cost-effectiveness and over-all efficiency of the Organization's operations.
We also note however, that on the fundamental questions of Program and budget, consensus has eluded the Group* This was perhaps to be expected given the widely divergent views of Member States on these matters. Responsibility for resolving those outstanding issues now rests with this Assembly, as the competent authority. In view of the clear consensus that has already emerged on the need to reform existing structures and procedures, the delegation of the Gambia is confident that a constructive and foe ward-looking solution is within reach.
I do not believe, however, that this Assembly can content itself merely with keeping the United Nations afloat. Rather, if the Organization is to fulfill its vital role in today's complex international environment, we must address the underlying causes of the present malaise.
To a very large extent, these are political in character. Indeed, one of the most basic problems facing the United Nations is the increasing tendency for Member States - particularly the more powerful, of whom better might be expected - simply to ignore their obligations under the Charter in pursuit of unilateral solutions to such international problems as concern them.
That tendency has seriously undermined the authority of the United Nations, provoking a crisis of confidence in the Organization's ability to discharge its responsibilities. The result has been a vicious circle, in which the area of influence of the United Nations has been progressively narrowed. That trend must be arrested without further delay and the authority of the Organization reasserted so as to give it the chance of performing the task for which it was created.
There is no more pressing issue before this Assembly than the appalling. situation prevailing in South Africa, where the brutal repression of the black majority has now reached an unprecedented level of savagery. The Gambia unreservedly condemns the barbarous practice of apartheid, which so completely denies the values and ideals upon which this Organization is founded and which has been rightly and repeatedly condemned as a crime against humanity.
The black population/ meanwhile, has refused to be cowed into submission, but has intensified its valiant resistance against apartheid. I should like in this regard to pay a tribute to the heroic liberation struggle, in which all sectors of the oppressed population have been mobilized under the dynamic leadership of the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania (K*C). It is this mass resistance to apartheid that has prompted the so-called reform re-assures out of which the racist regime and its apologists have sought to make so much capital.
The real purpose of those maneuvers, however, has been to buy time in order further to entrench the status quo. This has been made brutally clear by the savage campaign of repression unleashed under cover of the protracted state of emergency. Another measure of the real nature of Pretoria's intentions has been the wanton acts of aggression, subversion and destabilization perpetrated against front-line and neighboring States. We condemn these repeated breaches of international peace and security.
Its military might notwithstanding, however, the apartheid laager is doomed. History and justice are on the side of the oppressed masses. Freedom will come to South Africa; the only question is at what price. If a veritable bloodbath is to be averted, prompt coercive action is needed to bring Mr. Botha and his cohorts to the negotiating table.
Although the authentic representatives of the majority population have themselves endorsed the almost universal call for sanctions, the imposition of such measures has thus far been prevented by a minority view within the Security Council. The argument advanced is that the most harmful effects of such action would be felt by the victims of apartheid. However well intentioned such
sentiments sight be, they constitute a major obstacle in the search foe a peaceful settlement and must be desisted from. However, we have noted and indeed welcomed recent positive developments in this regard.
Another burning issue that cries out for solution is the continued illegal occupation of Namibia by South Africa. This is a particularly brazen outrage, given the fact that since 1966 the United Nations has constituted the sole legal Administering Authority for the Territory. A comprehensive plan for the Territory's independence sponsored by the Western contact group and endorsed by both Pretoria and the South West Africa People's Organization (SWAPO), toe representative of the Namibian people, has been on toe table since 1978. Yet the racist regime whose capacity for duplicity is seemingly infinite, has invented one pretext after another to delay its withdrawal. It has imposed a puppet interim administration and Namibia's independence is now a hostage to the totally extraneous issue of the Cuban presence in Angola. This attempt at linkage has been condemned by no less important an organ than the Security Council.
The long colonial nightmare of the Namibian people is now nearing the conclusion cf its 102nd year. This is not a matter regarding tAich the United Nations can afford complacency any longer. Rather, it is the very sort of challenge to the Organization's authority that has given rise to the crisis of confidence to which I addressed myself earlier. The situation, moreover, is precisely toe kind of contingency for which the provisions of Chapter VII were designed. Those provisions must not be allowed to remain a dead letter, but should be invoked forthwith so as to enable the Namibian people to exercise freely, fully and without delay its inalienable right to self-determination. In addition to the situation in southern Africa, a number of other regional conflicts are of concern to ray Government. The Middle East, once a cradle of civilization, now constitutes a hotbed of persistent tension. It will, alas, remain so as long as the issue at the heart of the Arab-Israeli dispute is not addressed substantively. I am referring to the continued denial by Israel of the right of the Palestinian people to self-determination and independent statehood. I wish, therefore, to reiterate ray Government *s support for an international conference on the Middle East, to be convened under United Nations auspices with the full participation of the Palestine Liberation Organization (PLO) as the authentic representative of the Palestinian people.
With regard to the Iran-Iraq conflict, which has just entered its seventh year, I cannot but express deep regret that this painful and wasteful war continues to claim more lives and property despite the repeated appeals for the cessation of hostilities. It must be noted, however, that as far as the Islamic Peace Committee is concerned it will spare no effort in its quest for a just and honorable peace.
His Excellency Sir Dawda Kairaba Jawara, President of the Republic of the Gambia and current Chairman of the Islamic Peace Committee, has said:
"Peace-seekers must never be discouraged, despite the attendant difficulties and frustrations."
It is in this context that we shall continue to seek a just and peaceful settlement of this unfortunate war.
In the same vein, I have every reason to believe that it is through persuasion, perseverance and patience that the noble goals of the Islamic ummah will be achieved. Let us therefore hope and pray that Allah will bless these efforts with success.
My Government is equally concerned over the situations prevailing, respectively, in Kampuchea end Afghanistan where the sacred right of self-determination has for a number of years bean ground under the iron heel of a foreign occupying Power. We therefore renew the repeated calls of this and other bodies for the prompt withdrawal of foreign troops as a prelude to the holding of free and fair elections.
Meanwhile, on the Korean peninsula the painful reality of partition continues to represent a major source of tension. We are convinced that the road to the reunification of this ancient people is through bilateral negotiations based on a frank and sincere dialog. We also believe that the principle of the universality of the Organization's membership should be applied to the Korean people, with a view to permitting its early admission.
I now turn to the subject of international economic relations - an issue of no less importance to my Government. It is indeed paradoxical that, in spite of the significant improvements in the economies of industrialized countries during the first part of the decade, international economic relations have been characterized by uncertainty and lack of confidence in the prospects for sustained growth and recovery in the developing countries. The vigorous upsurge in the major industrialized countries during the period led many to believe that confidence and buoyancy in international trade would be restored. Nevertheless, efforts aimed at generating growth and recovery in the majority of developing countries have been abortive, owing largely to a lack of political will and commitment on the part of industrialized countries.
In the area of commodities, incentives for investment and production in the developing countries have diminished significantly in the wake of protectionist measures, resulting in a substantial loss of export earnings, mounting indebtedness and acute balance-of-payments problems. Against this background, I find it regrettable that, in spite of the efforts made to create mechanisms within the framework of the General Agreement on Tariffs and Trade (GATT) and the United Nations Conference on Trade and Development (UNCTAD) in favour of developing countries, industrialized countries have remained reluctant to reverse the negative trends in respect of trade in commodities, vigorous efforts have also been made to establish a Common Fund for Commodities, but some major industrialized countries have so far failed to ratify the agreement.
It is therefore imperative to undertake concerted international action to establish an open multilateral trading system consistent with the commitment made at GATT in 1982 and at the sixth session of UNCTAD. In this spirit, we welcome the launching of a new round of multilateral trade negotiations, agreed on at Uruguay, as it is our firm belief that a new round will reverse current adverse trends and provide a stimulus to the liberalization of international trade. We also look forward eagerly to the meeting next year of the seventh session of UNCTAD, which we hope will address the critical areas of multilateral trade, particularly in the light of the special needs of developing countries in Africa.
Only a few months ago, at the thirteenth special session of the General Assembly, the international community addressed itself to the critical economic situation in Africa and, in a historic demonstration of solidarity with the African continent, agreed unanimously to launch a United Nations Program of action to complement the bold initiatives undertaken by African nations, within the framework of the African Priority Program for Economic Recovery (APPER). The latter represents the collective wisdom of African Heads of State or Government and their commitment to undertake radical economic and administrative policy reforms to meet the major challenges facing African countries.
There can be no doubt that the special session succeeded in sensitizing the international community to some of the most daunting challenges facing the African continent in the twentieth century. However, the effectiveness and sustainability of the Program adopted will be determined by the concrete measures which the international community undertakes, consistent with the aspirations of African countries, it calls for the full participation of all countries, within the context of bilateral and multilateral institutions. It also calls for vigorous and sustained efforts on the part of the international community to stimulate development processes in African countries. In this regard, it is imperative to ensure that the eighth replenishment of the International Development Association and the fifth replenishment of the African Development Fund are effected speedily and at levels commensurate with the requirements for supporting recovery and development in Africa.
Against the background of a global economic crisis and within the context of the Gambia's precarious economic circumstances, my Government has launched an economic recovery Program which centers on increasing agricultural productivity and expanding growth and employment in other productive sector, such as fisheries, energy and tourism, as well as reforms within the public sector. It also entails the improvement of the performance of the public enterprises, the rehabilitation of the financial sector and the improvement of the public investment Program. The ultimate aim of this comprehensive economic reform Program is to boost the economy and reverse the downward trend in economic growth and development. The adjustment Program adopted by the Gambian Government addresses both the need to improve the productive capacity of the economy through alleviating existing supply constraints and the need to pursue prudent demand management policies on a sustained basis in order to overcome present internal and external imbalances.
It wist be emphasized that there is growing international interdependence in which mutuality of interest is the common factor. It is inevitable, therefore, that new economic arrangements and relationships need to be forced to consolidate the kind of interdependence between the industrialized and developing countries that is based on the sharing of responsibilities and rewards. This situation can materialize only if international trade evolves in such a manner that the reward for production in developing countries is equal at least in real terms to incomes for the same output in industrialized countries.
The new relationship will also mean that in addition to obtaining fair prices the developing countries will take a greater share in the manufacturing and processing of goods for export. We should never lose sight of the fact that the long-term gains of the rich nations also depend on the economic performance of the poor countries. Trade in this case is the most effective avenue to sustained development. Of course, we also need aid, but the ultimate objective in giving aid is in fact to eliminate the need for aid itself.
The desired change in the existing economic system cannot be achieved without access to technology and the reallocation and transfer of manufacturing industries to developing countries. To transfer and adapt appropriate technology to the needs of our predominantly rural societies, international agencies and friendly Governments should support research efforts by and with developing countries.
Concrete results would be achieved if there were a massive and concrete transfer of technological know-how in the area of agriculture and food production. Food self-sufficiency could then be the basis of development, as indeed was the case in the developed countries, where improved agricultural methods and practices predated the development of industrialization.
Finally, the fact that we in the South have opted for collective self-reliance instead of complete dependence on the volatile expectations of the North-South dialog is in itself a new order. This horizontal South-South dialog needs to be promoted, strengthened and widened, if we are to survive in our North-South dialog. The widening of our base necessarily encompasses all developing countries, not only because of our common aspirations but also because together we form a most formidable economic entity in terms of natural and human resources.